t c memo united_states tax_court edgar doris brown petitioners v commissioner of internal revenue respondent docket no filed date edgar brown and doris brown pro sese charles pillitteri for respondent memorandum opinion thornton judge respondent issued a final_determination denying petitioners’ claim_for_abatement of interest pursuant to sec_6404 petitioners timely filed a petition pursuant unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - to sec_6404 and rule the sole issue for decision is whether respondent’s denial of petitioners’ request to abate interest was an abuse_of_discretion background the parties have stipulated some of the facts which are incorporated in our findings by this reference when they petitioned this court petitioners resided in lucedale mississippi petitioners timely filed joint federal_income_tax returns for taxable years and on date respondent’s examining agent mailed petitioners a letter informing them that their return had been selected for examination during the examination the examining agent solicited petitioners’ consent to extend the period of limitations to assess tax with respect to taxable_year and they agreed on date respondent mailed petitioners a 30-day_letter proposing deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for taxable years and respectively on date petitioners responded by filing a protest requesting consideration of their case by respondent’s appeals_office by sec_6404 was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_ sec_3305 sec_3309 112_stat_743 with respect to taxable years beginning after date - - letter dated date respondent advised petitioners that their case was being forwarded to respondent’s appeals_office for consideration on date petitioners’ case was received in the birmingham alabama appeals_office and assigned to appeals officer dennis smith who worked out of respondent’s jackson mississippi suboffice shortly thereafter smith mailed petitioners two letters advising them that the case had been referred to the appeals_office and requesting they schedule an appointment on date smith met with petitioner wife as scheduled on date smith mailed petitioners a letter asking their consent to extend indefinitely the period of limitations to assess tax with respect to both taxable years and on date petitioners executed a form a special consent to extend the time to assess tax on date smith mailed petitioners a letter transmitting a copy of the executed form 872-a on date after attempting unsuccessfully to settle the case respondent mailed petitioners a notice_of_deficiency from the birmingham appeals_office in the notice respondent determined that petitioners were liable for deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for taxable years and respectively the notice was sent by certified mail to petitioners’ last known - - address petitioners however never actually received the notice on date the notice_of_deficiency was returned to the birmingham appeals_office the envelope containing the notice had been stamped with a notation indicating that it was returned to sender because it was unclaimed the 90-day period for filing a tax_court petition with respect to petitioners’ notice_of_deficiency expired on date without petitioners’ having filed a tax_court petition on date the deficiencies and accuracy- related penalties determined by respondent as well as interest accrued thereon were assessed also on date respondent mailed petitioners a separate notice of tax due on federal tax_return for each of the taxable years and on date respondent’s memphis service_center received from petitioners copies of these notices each bearing petitioner husband’s handwritten notation i don’t agree with this finding and am appealing it to tax_court respondent’s memphis service_center mailed petitioners subseguent notices culminating in the issuance of notices of intent to levy dated date by letter dated date petitioners responded that they were still seeking to appeal their case but had learned that it would be necessary to file a court petition - - on date respondent received dollar_figure pursuant toa notice_of_levy on petitioners’ bank account this amount was applied to petitioners’ balance due for taxable_year on date petitioners paid in full the balances due for taxable years and including interest of dollar_figure for and dollar_figure for on date petitioners filed form_843 claim_for_refund and request for abatement for taxable years and petitioners requested abatement of interest in the amounts of dollar_figure for taxable_year and dollar_figure for taxable_year on date petitioners also filed form sec_843 requesting refunds approximating the total_tax penalties and interest assessed for taxable years and on date respondent issued a notice of final_determination disallowing petitioners’ date claim_for_abatement of interest on date respondent issued a notice disallowing petitioners’ date claims for refunds discussion in seeking abatement of respondent’s assessment of interest petitioners have alleged that respondent erred in the determination assessment and collection of their federal income taxes and that they were improperly denied their right to petition this court to review respondent’s deficiency -- - determination because they never received their statutory_notice_of_deficiency we construe petitioners’ claim for interest abatement as arising under sec_6404 which authorizes the treasury secretary to abate interest on any deficiency or payment of income gift estate and certain excise_taxes to the extent that any error or delay in payment is attributable to any error or delay by an officer_or_employee of the internal_revenue_service acting in his or her official capacity and performing a ministerial_act such an error or delay in performing a ministerial_act is taken into account only if it is in no significant aspect attributable to the taxpayer and only if it occurs after the irs has contacted the taxpayer in writing regarding the deficiency or payment sec_6404 provides abatement of interest attributable to errors and delays by internal_revenue_service --- in general --in the case of any assessment of interest on- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or continued - j- the temporary regulations define ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date sec_6404 is not intended to be used routinely to avoid payment of interest but rather is to be utilized in instances where failure to abate interest would be widely perceived as grossly unfair h rept 1986_3_cb_844 s rept 1986_3_cb_208 for interest abatement claims made after date the tax_court has jurisdiction to determine whether the continued dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment in sec_6404 e was amended to permit abatement of interest for unreasonable error or delay resulting from the performance of ministerial or managerial acts taxpayer bill of right sec_2 publaw_104_168 and 110_stat_1452 the amended provision applies to tax years beginning after date see id sec_301 therefore the amendment is inapplicable to the instant case --- - commissioner’s failure to abate interest under sec_6404 was an abuse_of_discretion see sec_6404 woodral v commissioner t cc sec_6404 does not authorize the treasury secretary to abate assessments of taxes and does not confer jurisdiction on this court to review the denial of such requests petitioners cannot point to nor does the record credibly suggest any erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the commissioner that contributed to a delay or error in the payment of the interest which has accrued on petitioners’ outstanding tax_liabilities cf douponce v commissioner tcmemo_1999_398 petitioners argue generally that respondent’s agent improperly performed the examination of their tax returns that respondent’s determinations in the statutory notice were improper and that the appeals officer gave inadequate consideration to their protest the actions of respondent’s agent and appeals officer in applying federal tax law to petitioners’ facts and circumstances required the exercise of discretion and judgment a decision concerning the proper application of federal tax law is not a ministerial_act see sec_301_6404-2t b temporary proced admin regs fed reg date and hence cannot provide a basis for abating interest under sec_6404 --- - petitioners also suggest that respondent’s error or delay caused them not to receive their notice_of_deficiency and thus to be denied their right to petition this court regarding respondent’s determination of their tax_liability we do not believe however that the interest which petitioners seek to have abated was attributable to ministerial errors or delays in respondent’s processing their unclaimed statutory notice it is undisputed that the notice_of_deficiency was mailed to petitioners’ last_known_address respondent was under no statutory obligation to remail a notice_of_deficiency that had been properly mailed to a taxpayer and returned unclaimed see 857_f2d_676 9th cir affg 88_tc_1042 93_tc_22 as in effect when the notice_of_deficiency was issued in this case the internal_revenue_manual directs that an unclaimed notice_of_deficiency should be returned to the appeals officer and states that if the appeals officer wishes and there is enough time remaining before the period of limitations runs the appeals officer may direct additional checks of respondent’s computer files to verify the taxpayer’s last_known_address appeals internal_revenue_manual cch sec_363 pincite the internal_revenue_manual states if after checking all possible sources another address cannot be found and the appeals officer determines that -- - the notice was sent to the last_known_address he she should initial the statutory notice and no further action need be taken to try to deliver the notice i1d because further action with regard to the unclaimed statutory notice was left to the appeals officer’s discretion and judgment his inaction in this regard did not constitute error or delay in performing a ministerial_act for purposes of applying sec_6404 petitioners further suggest that after their taxes were assessed by default on date they were led to believe that the notice_of_deficiency would be forthcoming or reissued at which time they could contest the deficiency in the tax_court or that respondent intended to take other action in response to their protest again however the record does not credibly suggest any basis for concluding that petitioners’ delay in paying the assessed taxes after receiving the notice of tax due on date was attributable to ministerial errors or delays by respondent’s officers or employees accordingly we conclude that respondent’s failure to abate petitioners’ interest under sec_6404 was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
